        Case 2:16-md-02724-CMR Document 1525 Filed 09/18/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC                                     MDL 2724
 PHARMACEUTICALS PRICING                            Case No. 16-MD-2724-CMR
 ANTITRUST LITIGATION
                                                    HON. CYNTHIA M. RUFE


 THIS DOCUMENT RELATES TO:

 The Kroger Co., et al. v. Actavis Holdco U.S.      Individual Case No. 18-284
 Inc. et al.


                                           ORDER

        AND NOW, this 18th day of September 2020, upon consideration of the attached

Stipulation, which applies only to Civil Action 18-284, it is hereby ORDERED that the

Stipulation is APPROVED.

        It is so ORDERED.

                                                   BY THE COURT:

                                                   /s/ Cynthia M. Rufe
                                                   ____________________
                                                   CYNTHIA M. RUFE, J.




US 168585816
        Case 2:16-md-02724-CMR Document 1525 Filed 09/18/20 Page 2 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                       MDL 2724
 PRICING ANTITRUST LITIGATION                         Case No. 16-MD-2724-CMR


 THIS DOCUMENT RELATES TO:                            HON. CYNTHIA M. RUFE

 The Kroger Co., et al. v. Actavis Holdco U.S.        Individual Case No. 2:18-cv-00284-CMR
 Inc. et al.


   JOINT STIPULATION EXTENDING TIME TO RESPOND TO KROGER DIRECT
  ACTION PLAINTIFFS’ MOTION FOR LEAVE TO FILE AMENDED COMPLAINTS

        WHEREAS, on September 4, 2020, the Kroger Direct Action Plaintiffs filed a Motion for

Leave to Amend Complaint (the “Motion to Amend”). (See Kroger Doc. 230.)

        WHEREAS, pursuant to Local Rule 7.1(c), Defendants’ response to the Motion to

Amend is currently due September 18, 2020.

        WHEREAS, after discussion, Defendants and Kroger Direct Action Plaintiffs agreed to

an extension of the deadline for Defendants to respond to the Motion to Amend.

        It here hereby STIPULATED AND AGREED, by the undersigned counsel, pursuant to

Local Rule 7.4, that Defendants shall have until October 2, 2020 to file any opposition to the

Motion to Amend.

        IT IS SO STIPULATED.

Dated: September 17, 2020                          /s/ William J. Blechman
                                                   William J. Blechman
                                                   KENNY NACHWALTER, P.A.
                                                   1441 Brickell Avenue, Suite 1100
                                                   Miami, Florida 33131
                                                   Tel: (305) 373-1000
                                                   Fax: (305) 372-1861
                                                   wblechman@knpa.com

                                                   Counsel for the Kroger Direct Action
                                                   Plaintiffs


US 168584852
        Case 2:16-md-02724-CMR Document 1525 Filed 09/18/20 Page 3 of 3




 /s/ Jan P. Levine                            /s/ Sarah F. Kirkpatrick
 Jan P. Levine                                Sarah F. Kirkpatrick
 PEPPER HAMILTON LLP                          WILLIAMS & CONNOLLY LLP
 3000 Two Logan Square                        725 Twelfth Street, N.W.
 Eighteenth & Arch Streets                    Washington, DC 20005
 Philadelphia, PA 19103-2799                  Tel: (202) 434-5958
 Tel: (215) 981-4000                          Fax: (202) 434-5029
 Fax: (215) 981-4750                          skirkpatrick@wc.com
 levinej@pepperlaw.com
                                              /s/ Sheron Korpus
 /s/ Devora W. Allon                          Sheron Korpus
 Devora W. Allon                              KASOWITZ BENSON TORRES LLP
 KIRKLAND & ELLIS TORRES LLP                  1633 Broadway
 601 Lexington Avenue                         New York, NY 10019
 New York, NY 10022                           Tel: (212) 506-1700
 Tel: (212) 446-5967                          Fax: (212) 506-1800
 Fax: (212) 446-6460                          skorpus@kasowitz.com
 devora.allon@kirkland.com

 /s/ Chul Pak
 Chul Pak
 WILSON SONSINI GOODRICH & ROSATI
 P.C.
 1301 Avenue of the Americas, 40th Flr.
 New York, NY 10019
 Tel: (212) 999-5800
 Fax: (212) 999-5899
 cpak@wsgr.com

 Defendants’ Liaison Counsel




                                          2
US 168584852
